DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	The Amendment filed June 14th, 2022 has been entered. Claims 1-18 remain pending in the application. Applicant’s amendments to the Claims have overcome the objections previously set forth in the Non-Final Office Action mailed May 10th, 2022. 

Response to Arguments
Applicant’s arguments, see pages 6-8, filed June 14th, 2022, with respect to the rejection(s) of claim(s) 1-5, 8-13 & 16 under U.S.C. § 102 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of the other prior art made of record in the Information Disclosure Statement.
Accordingly, the rejections for dependent claims 6-7 & 14-15 have been updated and rejections for claims 17 & 18 have been added. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 1-5, 8-13 & 16 are rejected under 35 U.S.C. 103 as being unpatentable over Viswanathan et al. (U.S. Pub. No. 2019/0336207, cited in IDS), herein referred to as “Viswanathan” in view of Stewart et al. (U.S. 10271893, cited in IDS), herein referred to as “Stewart”.
Regarding claim 1, Viswanathan discloses a method for applying bipolar ablation pulses ([0004]: methods for ablating tissue through irreversible electroporation; bipolar/biphasic pulses shown in Fig. 5), the method comprising: 
positioning multiple electrodes of a catheter in contact with a tissue of an organ ([0086]: ablation catheter is an epicardially placed ablation catheter, the catheter can be wrapped around the pulmonary veins, and one electrode can be chosen as anode and another electrode can be chosen as cathode); and 
ablating the tissue using the multiple electrodes in accordance with a predefined pattern comprising a periodic set of time slots (Fig. 6; [0086]: diametrically opposite electrode pairs (e.g., electrodes 603 and 609, electrodes 604 and 610, electrodes 605 and 611, and electrodes 606 and 612) are activatable as anode-cathode sets. Any of the pulse waveforms disclosed can be progressively or sequentially applied over a sequence of such electrode sets; [0087]: the ablation pulse waveforms described herein are applied during the refractory period of the cardiac cycle; where the refractory period is the time slot), wherein each of the time slots defines (i) an electrode-pair (EP) ([0086]: a first step, electrodes 603 and 609 are selected as anode and cathode respectively), (ii) a waveform of one or more bipolar ablation pulses (BAPs) applied to the tissue by the EP ([0086]: a voltage waveform with a hierarchical structure described herein is applied across these electrodes (603 & 609)), and (iii) a duration of the each of the time slots ([0087]: the ablation pulse waveforms described herein are applied during the refractory period of the cardiac cycle; see Fig. 7; where the duration is the duration of the refractory period) wherein the time slots are applied sequentially ([0087]: At the next heartbeat, a similarly defined common refractory time window 67 is the next time window available for application of the ablation waveform(s)), and wherein the predefined pattern further comprises at least one time slot that is empty ([0068]: in some embodiments, one or more electrode sets may not appear in the ablation sequence during every heartbeat; where the skipped heartbeat is the empty time slot).
But Viswanathan fails to disclose wherein the EP are spatially interleaved, and wherein the spatial interleaving is configured to generate spatially overlapping fields in the tissue over the set of time slots. 
However, Stewart discloses a method for applying bipolar ablation pulses (Abstract: method for producing lesions for the treatment of cardiac arrhythmias in a non-thermal manner) wherein the EP are spatially interleaved, and wherein the spatial interleaving is configured to generate spatially overlapping fields in the tissue over the set of time slots (Col. 8, lines 54-61: Energy flow from electrodes 18 on a single delivery device may be configured to flow between every other electrode (for example, between even-numbered electrodes e2, e4, e6, e8 or between odd-numbered electrodes e1, e3, e5, e7 as shown in FIG. 2; Col. 9, lines 5-9: So, energy may be delivered between odd-numbered electrodes in a first delivery and may be delivered between even-numbered electrodes in a second delivery, or vice versa. This may result in a contiguous lesion; where the even odd pairing sequence results in spatial interleaving and creating a contiguous lesion is the generation of spatially overlapping fields and the time between a first and second delivery is a time slot). Therefore, it would have been obvious to one of ordinary skill before the effective filing date to modify the electrode interleaving of Viswanathan to that of Stewart for the purpose of producing a contiguous lesion without the need to move the catheter and may provide optimal electrode spacing for sensing and pulsed field energy delivery (Col. 9, lines 9-11). 
Regarding claim 2, Viswanathan in view of Stewart discloses wherein a first electrode is positioned between second and third electrodes of a second EP, wherein each of the second and third electrodes are contiguous to the first electrode (Stewart: Col. 8, lines 54-61: Energy flow from electrodes 18 on a single delivery device may be configured to flow between every other electrode (for example, between even-numbered electrodes e2, e4, e6, e8 or between odd-numbered electrodes e1, e3, e5, e7 as shown in FIG. 2; Col. 9, lines 5-8: So, energy may be delivered between odd-numbered electrodes in a first delivery and may be delivered between even-numbered electrodes in a second delivery, or vice versa; see Fig. 2; for exemplary purposes: a first electrode (e2) is positioned between second (e1) and third (e3) electrodes of a second EP). 
Regarding claim 3, Viswanathan discloses wherein each of the time slots comprises a time gap scheduled before or after the one or more BAPs ([0087]: the ablation pulse waveforms described herein are applied during the refractory period of the cardiac cycle; see Fig. 7; where the gap is any time outside of the refractory period and is therefore before & after each refractory period/time slot).
Regarding claim 4, Viswanathan discloses wherein the BAPs comprise irreversible electroporation (IRE) BAPs ([0046]: Pulsed waveforms for electroporation energy delivery as disclosed herein can enhance the safety, efficiency and effectiveness of the energy delivery by reducing the electric field threshold associated with irreversible electroporation).
Regarding claim 5, Viswanathan in view of Stewart discloses wherein the EPs of each of the time slots have a same inter-electrode distance (Stewart: Col. 9, line 64-67 & Col. 10, line 1: The pulsed field energy was delivered using a delivery device having a substantially circular electrode array 48 (such as the device shown in FIG. 2) having nine cylindrical, 3.0 mm-long delivery electrodes 18 spaced approximately 3.75 mm apart on the array 48; wherein the timeslots are still those of Viswanathan). 
Regarding claim 8, Viswanathan discloses wherein positioning the catheter comprises positioning a lasso catheter ([0086]: in instances where the ablation catheter is an epicardially placed ablation catheter, the catheter can be wrapped around the pulmonary veins … FIG. 6 illustrates an example circular catheter configuration).
Regarding claim 9, Viswanathan discloses a system for applying bipolar ablation pulses ([0004]: system for ablating tissue through irreversible electroporation; bipolar/biphasic pulses shown in Fig. 5), comprising: 
a catheter comprising multiple electrodes, which are configured to make contact with a tissue of an organ ([0004]: an ablation device including a plurality of electrodes configured to generate an electric field for ablating tissue in a subject; [0086]: in instances where the ablation catheter is an epicardially placed ablation catheter, the catheter can be wrapped around the pulmonary veins, and one electrode can be chosen as anode and another electrode can be chosen as cathode); 
a pulse generator, which is configured to generate one or more bipolar ablation pulses (BAPs) ([0004]: A pulse waveform generator may be couplable to the ablation device and configured to deliver voltage pulses to the ablation device in the form of a pulsed waveform; [0008]: In some embodiments, each pulse of each first set of pulses includes biphasic pulses); and 
a processor, which is configured to generate instructions to the pulse generator for ablating the tissue using the multiple electrodes in accordance with a predefined pattern comprising a periodic set of time slots that are applied to the tissue sequentially ([0095]: The memory and/or the database can store instructions to cause the generator/controller 202 to execute modules, processes and/or functions associated with the system 200, such as pulsed waveform generation and/or cardiac pacing; [0006]: the pulse waveform generator may be further configured to deliver the voltage pulses to a plurality of electrode sets of the ablation device with voltage pulses delivered to a first electrode set being offset by a period of time from voltage pulses delivered to a second electrode set; [0087]: the ablation pulse waveforms described herein are applied during the refractory period of the cardiac cycle; where the pulse generator is also a processor and the refractory period is the time slot), wherein each of the time slots defines (i) an electrode-pair (EP) selected from the multiple electrodes ([0086]: a first step, electrodes 603 and 609 are selected as anode and cathode respectively), (ii) a waveform of the one or more BAPs applied to the tissue by the EP ([0086]: a voltage waveform with a hierarchical structure described herein is applied across these electrodes (603 & 609)), and (iii) a duration of the time slot ([0087]: the ablation pulse waveforms described herein are applied during the refractory period of the cardiac cycle; see Fig. 7; where the duration is the duration of the refractory period), and wherein the predefined pattern further comprises at least one time slot that is empty ([0068]: in some embodiments, one or more electrode sets may not appear in the ablation sequence during every heartbeat; where the skipped heartbeat is the empty time slot).  
But Viswanathan fails to disclose wherein the EP are spatially interleaved, and wherein the spatial interleaving is configured to generate spatially overlapping fields in the tissue over the set of time slots. 
However, Stewart discloses a method for applying bipolar ablation pulses (Abstract: method for producing lesions for the treatment of cardiac arrhythmias in a non-thermal manner) wherein the EP are spatially interleaved, and wherein the spatial interleaving is configured to generate spatially overlapping fields in the tissue over the set of time slots (Col. 8, lines 54-61: Energy flow from electrodes 18 on a single delivery device may be configured to flow between every other electrode (for example, between even-numbered electrodes e2, e4, e6, e8 or between odd-numbered electrodes e1, e3, e5, e7 as shown in FIG. 2; Col. 9, lines 5-9: So, energy may be delivered between odd-numbered electrodes in a first delivery and may be delivered between even-numbered electrodes in a second delivery, or vice versa. This may result in a contiguous lesion; where the even odd pairing sequence results in spatial interleaving and creating a contiguous lesion is the generation of spatially overlapping fields and the time between a first and second delivery is a time slot). Therefore, it would have been obvious to one of ordinary skill before the effective filing date to modify the electrode interleaving of Viswanathan to that of Stewart for the purpose of producing a contiguous lesion without the need to move the catheter and may provide optimal electrode spacing for sensing and pulsed field energy delivery (Col. 9, lines 9-11). 
Regarding claim 10, Viswanathan in view of Stewart discloses wherein a first electrode of a first EP is positioned between second and third electrodes of a second EP, wherein each of the second and third electrodes are contiguous to the first electrode (Stewart: Col. 8, lines 54-61: Energy flow from electrodes 18 on a single delivery device may be configured to flow between every other electrode (for example, between even-numbered electrodes e2, e4, e6, e8 or between odd-numbered electrodes e1, e3, e5, e7 as shown in FIG. 2; Col. 9, lines 5-8: So, energy may be delivered between odd-numbered electrodes in a first delivery and may be delivered between even-numbered electrodes in a second delivery, or vice versa; see Fig. 2; for exemplary purposes: a first electrode (e2) is positioned between second (e1) and third (e3) electrodes of a second EP). 
Regarding claim 11, Viswanathan discloses wherein each of the time slots comprises a time gap scheduled before or after the one or more BAPs ([0087]: the ablation pulse waveforms described herein are applied during the refractory period of the cardiac cycle; see Fig. 7; where the gap is any time outside of the refractory period and is therefore before & after each refractory period/time slot).
Regarding claim 12, Viswanathan discloses wherein the BAPs comprise irreversible electroporation (IRE) BAPs ([0046]: Pulsed waveforms for electroporation energy delivery as disclosed herein can enhance the safety, efficiency and effectiveness of the energy delivery by reducing the electric field threshold associated with irreversible electroporation).  
Regarding claim 13, Viswanathan in view of Stewart discloses wherein the EPs of each of the time slots have a same inter-electrode distance (Stewart: Col. 9, line 64-67 & Col. 10, line 1: The pulsed field energy was delivered using a delivery device having a substantially circular electrode array 48 (such as the device shown in FIG. 2) having nine cylindrical, 3.0 mm-long delivery electrodes 18 spaced approximately 3.75 mm apart on the array 48; wherein the timeslots are still those of Viswanathan).  
Regarding claim 16, Viswanathan discloses wherein the catheter comprises a lasso catheter ([0086]: in instances where the ablation catheter is an epicardially placed ablation catheter, the catheter can be wrapped around the pulmonary veins … FIG. 6 illustrates an example circular catheter configuration).
Regarding claim 17, Viswanathan discusses endocardial placement for the catheter ([0051]: in alternate embodiments the ablation catheter can be additionally or alternatively useful for endocardial placement) but fails to explicitly disclose wherein the predefined pattern is configured for ablating intracardiacally based on positioning the multiple electrodes of the catheter in contact with the endocardium wall.
However, Stewart discloses wherein the predefined pattern is configured for ablating intracardiacally based on positioning the multiple electrodes of the catheter in contact with the endocardium wall (see steps 76 & 78 in Fig. 6; Col. 2, lines 27-28: The cardiac cycle timing may be determined using body surface electrocardiograms or intracardiac electrograms; Col. 12, lines 61-63: the method shown in FIG. 6, the fourth step 76 includes evaluating electrode tissue contact; Col. 13, lines 2-62, but specifically: (m) the location of each of the one or more delivery electrodes in real time, based on electric potential measurements to determine the 3D position in the heart). Therefore, it would have been obvious to one of ordinary skill before the effective filing date to modify the catheter positioning of Viswanathan to that of Stewart for the purposes of mitigating the problems associated with poor electrode contact due to cardiac motion (Stewart: Col. 1, lines 54-62). 
Regarding claim 18, Viswanathan discusses endocardial placement for the catheter ([0051]: in alternate embodiments the ablation catheter can be additionally or alternatively useful for endocardial placement) but fails to explicitly disclose wherein the catheter is configured for intracardiac ablation and wherein the processor is configured for generating instructions for ablating intracardiacally based on positioning the multiple electrodes of the catheter in contact with the endocardium wall.
However, Stewart discloses wherein the catheter is configured for intracardiac ablation (Col. 8, lines 46-48: the system 10 may alternatively include a first and second energy delivery device that are similar to the device 12 shown in FIG. 2; Col. 15, lines 47-48: the first delivery device 12A may be a multi-electrode intracardiac catheter) and wherein the processor is configured for generating instructions for ablating intracardiacally based on positioning the multiple electrodes of the catheter in contact with the endocardium wall (see steps 76 & 78 in Fig. 6; Col. 7, lines 38-42: The control unit 14 may further be programmed to receive and process data (for example, electric potential measurements and/or electromagnetic navigation measurements), and determine a 3D position of the device 12 within the heart; Col. 2, lines 27-28: The cardiac cycle timing may be determined using body surface electrocardiograms or intracardiac electrograms; Col. 12, lines 61-63: the method shown in FIG. 6, the fourth step 76 includes evaluating electrode tissue contact; Col. 13, lines 2-62, but specifically: (m) the location of each of the one or more delivery electrodes in real time, based on electric potential measurements to determine the 3D position in the heart). Therefore, it would have been obvious to one of ordinary skill before the effective filing date to modify the catheter positioning of Viswanathan to that of Stewart for the purposes of mitigating the problems associated with poor electrode contact due to cardiac motion (Stewart: Col. 1, lines 54-62). 

Claims 6-7 & 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Viswanathan in view of Stewart as applied to claim 1 above, and further in view of Mickelson (U.S. Pat. No. 11259869), herein referred to as “Mickelson”.
Regarding claim 6, Viswanathan discloses wherein a first EP of a first time slot of the predefined pattern comprises a first electrode and a second electrode ([0086]: a first step, electrodes 603 and 609 are selected as anode and cathode respectively), and wherein a second EP of a second time slot of the predefined pattern comprises a third electrode and a fourth electrode ([0086]: a next step electrodes 604 and 610 are selected as anode and cathode respectively) but Viswanathan in view of Stewart fail to disclose wherein a second EP comprises the first electrode and a third electrode. 
However, Mickelson discloses wherein a second EP comprises the first electrode and a third electrode (Col. 11, lines 22-25: an ablation sequence that moves around the ring or contour defined by the shape of the PV isolation catheter, for example moving clockwise at each step with a one-electrode displacement; see Fig. 4B where the first electrode pair comprises first electrode 8 and second electrode 22 and the next pairing in the sequence comprises first electrode 8 and third electrode 23). Therefore, it would have been obvious to one of ordinary skill before the effective filing date to modify the forth electrode of Viswanathan in view of Stewart to be the first electrode of Mickelson for the purpose of generating an ablation sequence that moves around the ring or contour defined by the shape of the PV isolation catheter, for example, moving clockwise at each step with a one-electrode displacement … such that the tips of the current arrows shown as 46 have swept once around the contour completely (Mickelson: Col. 11, lines 22-31). 
Regarding claim 7, Viswanathan discloses wherein the predefined pattern comprises at least one time slot positioned between the first and second time slots ([0068]: in some embodiments, one or more electrode sets may not appear in the ablation sequence during every heartbeat. For example, the interleaved electrode sets may appear in the ablation sequence in the first heartbeat and in the third heartbeat, but not in the second heartbeat; where the second heartbeat (and the window for delivering pulses during the refractory period) is the time slot between the two time slots where energy was applied).
Regarding claim 14, Viswanathan discloses wherein a first EP of a first time slot of the predefined pattern comprises a first electrode and a second electrode ([0086]: a first step, electrodes 603 and 609 are selected as anode and cathode respectively), and wherein a second EP of a second time slot of the predefined pattern comprises a third electrode and a fourth electrode ([0086]: a next step electrodes 604 and 610 are selected as anode and cathode respectively) but Viswanathan in view of Stewart fail to disclose wherein a second EP comprises the first electrode and a third electrode. 
However, Mickelson discloses wherein a second EP comprises the first electrode and a third electrode (Col. 11, lines 22-25: an ablation sequence that moves around the ring or contour defined by the shape of the PV isolation catheter, for example moving clockwise at each step with a one-electrode displacement; see Fig. 4B where the first electrode pair comprises first electrode 8 and second electrode 22 and the next pairing in the sequence comprises first electrode 8 and third electrode 23). Therefore, it would have been obvious to one of ordinary skill before the effective filing date to modify the forth electrode of Viswanathan in view of Stewart to be the first electrode of Mickelson for the purpose of generating an ablation sequence that moves around the ring or contour defined by the shape of the PV isolation catheter, for example, moving clockwise at each step with a one-electrode displacement … such that the tips of the current arrows shown as 46 have swept once around the contour completely (Mickelson: Col. 11, lines 22-31).
Regarding claim 15, Viswanathan discloses wherein the predefined pattern comprises at least one time slot positioned between the first and second time slots ([0068]: in some embodiments, one or more electrode sets may not appear in the ablation sequence during every heartbeat. For example, the interleaved electrode sets may appear in the ablation sequence in the first heartbeat and in the third heartbeat, but not in the second heartbeat; where the second heartbeat (and the window for delivering pulses during the refractory period) is the time slot between the two time slots where energy was applied).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Abigail M Ziegler whose telephone number is (571) 272-1991. The examiner can normally be reached M-F 8:30 a.m. - 5 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne M Hoffman can be reached on (303) 297-4276. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ABIGAIL M ZIEGLER/Examiner, Art Unit 3794            

/JOANNE M HOFFMAN/Supervisory Patent Examiner, Art Unit 3794